PER CURIAM
ORDER.
For reasons to be stated in an opinion later to be filed, it is this 3rd day of September, 2009
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Mina Bahgat be, and he is hereby, disbarred, effective immediately, from the practice of law in this State and his name as an attorney has been stricken from the register of attorneys in this Court (Maryland Rule 16-713). Respondent shall pay all costs as taxed by the Clerk of this Court, including the costs of all transcripts, pursuant to Maryland Rule 16-761 for which sum judgment is entered in favor of the Attorney Grievance Commission of Maryland against Mina Bahgat.